DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052604 filed 02/07/2017, which claims benefit of the German Application No. DE102016102324.8, filed 02/10/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2022 has been entered.

Affidavit or Declaration Submitted under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 06/30/2022 is insufficient to overcome the rejection of claims 1-4, and 9 based upon all applied references as set forth in the last Office action because of the following. 
As to (1) - Applicant argues that the previous action cites Vehof for a “purported teaching of hot forming, but this section describes the prior art, disclosing it as a known process but rejecting it as highly disadvantageous”. The examiner is interpreting this argument as implying that Vehof allegedly teaches away from hot forming. Respectfully the examiner points out to applicant within MPEP Section 2145(X)(D), it is explained in detail what is required for a reference that teaches away from an invention or renders prior art unsatisfactory for the intended purpose. Within 2145(X)(D)(1) it is explained that the nature of the teaching is highly relevant, specifically -

A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).
Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

The examiner respectfully points out that Vehof merely teaches that hot forming may lead to a scale layer being formed upon the surface of the part, and that sandblasting is sometime required after such a process. Further Vehof points out that this processing provides the disadvantage in that if remachining is required, it involves and high degree of wear upon the tools used for machining and can be more expensive. Nonetheless, this entire section (e.g., Column 1, line 37-45) teaches all aspects of the instant claim except the feature of injecting pure oxygen to positive radii, drawing edges, and contact regions. As such, even if Vehof is describing the prior art, and even if Vehof teaches reasons why this processing has some disadvantages for the production of complex parts - the teaching still exists and directly reads upon the claims. 
As to (2) - Applicant argues that Hagele discloses air supply lines for but for completely different technical task than asserted in the action. Applicant states “Hagele states that ‘in order to achieve regions of lower hardening or no hardening, the tool has gas-flushable recesses in these regions, wherein in particular, a gas flushing can be carried out so that in these regions, gas cushions are produced, which reduces or precludes a cooling at a speed that is greater than the critical hardening speed’. This means that little or no hardening is achieved in the mentioned regions because the critical hardening speed is not reached in these regions” . The examiner is not persuaded by this argument and respectfully points out that Hagele is not relied upon to teach cooling at speeds greater than the critical cooling speed, and further that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II). Furthermore, with respect to the translation and interpretation of Hagele, the examiner points out that even in the applicants translation of Hagele, paragraph [0082] recites “With the invention, it is advantageous that through the number, size, and distribution of the air cushion grooves as well as the gas flow that passes through, it is possible to very precisely adjust the hardness of a quench hardened component”. As such, the examiner is unsure how the applicant can imply that no hardening is achieved via the process of Hagele. 
As to (3) - Applicant argues that one of ordinary skill would not look to modify Vehof with the teachings of Hagele. The examiner is not persuaded by this argument and respectfully points out that the teaching relied upon by Vehof relate to hot forming and as such the combinations with Hagele are proper. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to positive radii, drawing edges, and contact regions. 
As to (4) - Applicant argues that one of ordinary skill would not look to modify the background teachings of Vehof with the teachings of Hagele. The examiner is not persuaded by this argument and respectfully points out that the teachings of Hagele are incorrectly interpreted by the applicant as “preventing hardening”, the examiner points out that with respect to the translation and interpretation of Hagele, even in the applicants translation of Hagele, paragraph [0082] recites “With the invention, it is advantageous that through the number, size, and distribution of the air cushion grooves as well as the gas flow that passes through, it is possible to very precisely adjust the hardness of a quench hardened component”. As such, it appears that the prevention of hardening is essentially analogous to the precise adjustment of hardening, which is taught to be an advantage by Hagele.  
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele (paragraph [0082]) suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to positive radii, drawing edges, and contact regions. 
As to (5) - Applicant argues that one of ordinary skill would not look to modify the Sobe method or the Larson method with the teachings of Hagele as this would result in a partially formed steel. The examiner is not persuaded by this argument and points out that based upon the teachings of Hagele it would appear that combination of references would result in a steel in which the hardness was finely adjusted. Furthermore, the examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teachings of Hagele (paragraph [0082]) suggest that sensitive hardening (or “lower hardening” based off the applicants provided translation) can be adjusted via gas flow to positive radii, drawing edges, and contact regions. 
As to (6) - Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. 
As to (7) - In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to (8) - Applicant argues that Sanders does not teach cooling of parts subjected to a tensile [strain]. The examiner respectfully points out that Hagele is relied upon for this limitation. 
As to (9) - Applicant argues that Banik describes ceramic inserts that have an isolating function and as described via paragraph [0015] would be isolated from the supply of gas. The examiner respectfully points out that paragraph [0015] of Banik teaches a configuration/embodiment that is not relied on by the examiner and appears to be drawn to plastic or wood, not the ceramic material cited in paragraph [0036], the same argument can be made for the applicants remarks regarding paragraph [0038]. The examiner respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Response to Arguments
The provisional double patenting rejection based upon application 16/076,923 has been withdrawn in view of the terminal disclaimer filed 06/30/2022.
The provisional double patenting rejection based upon application 16/076,975 has been withdrawn in view of the terminal disclaimer filed 06/30/2022.
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Sobe (U.S. 2007/0130772), Hagele (DE-102008063985-B4), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified Sobe with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. As such, it would have been obvious to replace the oxygen-containing fluids of Hagele with pure oxygen as suggested by Steins with the motivation more efficiently creating the oxidized coating that Steins teaches is advantageous. 
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Larsson (U.S. 2013/0048160), Hagele (DE-102008063985-B4), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified Larsson with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. As such, it would have been obvious to replace the oxygen-containing fluids of Hagele with pure oxygen as suggested by Steins with the motivation more efficiently creating the oxidized coating that Steins teaches is advantageous. 
Applicant’s arguments regarding the rejection of Claim 1 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819), Hagele (DE-102008063985-B4), Sanders (U.S. 2016/0193645), and Steins (U.S. 2013/0068350) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have modified the background teachings of Vehof with the teachings of Hagele since the result would be a formed steel part that is partly hardened and contains regions that are kept soft by the intentional usage of air inlets/cushions. The examiner is not persuaded by this argument and points out that Hagele teaches the method as being able to sensitively adjust the hardness (paragraph [0082]) of workpieces in the same manner that applicant has found avoids second order microcracks. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Steins does not teach the use of pure oxygen. The examiner is not persuaded by this argument and points out that Steins is relied upon to teach why an oxidized coating is advantageous (e.g., to significantly reduce tool wear and prevent hydrogen embrittlement). As such, one of ordinary skill would readily appreciate and understand that oxidation occurring via the use of pure oxygen is a more efficient fluid than the other oxygen-containing fluids of Hagele of which are not pure oxygen. As such, it would have been obvious to replace the oxygen-containing fluids of Hagele with pure oxygen as suggested by Steins with the motivation more efficiently creating the oxidized coating that Steins teaches is advantageous. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited). 

Regarding Claim 1, Sobe teaches a method for forming components for vehicle bodies (abstract). Sobe teaches a method for press hardening sheet steel components comprising cutting a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the austenitizing of the blank, inserting the blank into a forming tool (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). 
However, Sobe is silent to wherein, during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Sobe, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Sobe in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, specifically Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus meeting the limitations of Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Sobe in view of Hagele, Sanders, and Steins one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Sobe in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Sobe in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Sobe does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited).

Regarding Claim 1, Larsson teaches a press hardening plant and a method of press hardening a steel sheet blank (abstract). Larsson teaches cutting a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches austenitizing the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). 
However, Larsson is silent to wherein, during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Larsson, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Larsson in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, specifically Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus meeting the limitations of Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Larsson in view of Hagele, Sanders, and Steins one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Larsson in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Larsson in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Larsson as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9, Larsson does not teach the use of oxygen or oxygen-containing fluid being supplied to inserts from the forming tool side, or the inserts being flooded with oxygen or oxygen-containing fluid between two forming procedures.. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited).

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components, the method comprising cutting a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42). Vehof teaches austenitizing the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43). Vehof teaches after the heating of the blank, inserting the blank into a forming tool (column 1, lines 43-44). Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). 
However, while Vehof in a separate embodiment teaches during the forming an hardening process, an ambient medium being injected in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (column 9, lines 41-43; Figure 5, Char. No. 14), Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, pure oxygen being supplied in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches supplying oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in and/or adjacent to positive radii and/or drawing edges; and/or in contact regions (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the feature of “pure oxygen” being supplied to the aforementioned areas, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing pure oxygen, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele, Sanders, and Steins with the teachings of Vehof, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3) in view of Hagele (DE-102008063985-B4, cited by applicant), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Banik (U.S. 2014/0311205, previously cited). 

Regarding Claims 2-3, Vehof in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen. 
Banik teaches a method and forming tool for hot forming and press hardening workpieces of sheet steel (abstract). Banik teaches inserts made of oxygen storing materials (e.g., Al2O3 or ZrO2) being provided in a forming tool adjacent to or in region of the drawing edges and/or positive radii (paragraph [0036]; Figure 5). Banik teaches this feature, in part, reduces or prevents local material failure (paragraph [0004], and [0010]-[0011]). 
With respect to the feature of “which are dimensioned so that deep drawing is not negatively affected” - the examiner points out that Banik teaches the workpieces being deep drawn (paragraph [0027]), and further that these inserts actually positively affect this process (paragraphs [0005]; and [0008]). As such, these teachings of Banik are considered by the examiner to meet this claim limitation. 
The examiner points out that the inserts of Banik are not explicitly described in such a way to convey that entry of oxygen would take place by means of the inserts, and the inserts form a reservoir for oxygen. However, the examiner points to claim 3 of which further defines these inserts and points out that the ceramic inserts of Banik are porous, as such Banik teaches the inserts being explicitly taught as low thermal conductivity ceramics (paragraph [0036]). Thus, one of ordinary skill would readily understand and appreciate that porous ceramics can be analogously described as low-thermal conductivity ceramics since pores necessarily impart low thermal conductance, thus reading on Claim 3. In view of this argument the examiner points out that if one uses the concepts of Banik with the invention of Vehof in view of Hagele, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Banik, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele, Sanders, and Steins with the concepts of Banik with the motivation of reducing or preventing local material failure. 
Regarding Claim 4,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, cited by applicant as DE-102004038626-B3, previously cited) in view of Hagele (DE-102008063985-B4, previously cited), Sanders (U.S. 2016/0193645, previously cited), and Steins (U.S. 2013/0068350, previously cited) as applied to claim 1 above, and further in view of Lee (U.S. 2018/0229288, relying on the provisional date of 05/04/2014, previously cited). 

Regarding Claims 2-3, Vehof in view of Hagele, Sanders, and Steins are relied upon for the reasons given above in addressing claim 1. However, none of the references teach entry of oxygen by means of inserts made of oxygen-storing materials provided in the forming tool adjacent to or in the region of the drawing edges and/or positive radii, which are dimensioned so that deep drawing is not negatively affected and the inserts form a reservoir of oxygen
Lee teaches a system and process for improving high speed forming of containers (abstract). Lee teaches the use of inserts made of oxygen-storing materials (e.g., Al2O3) provided in a forming tool adjacent to or in the region of drawing edges and/or positive radii (Figure 15). Lee teaches the inserts being made of porous ceramics (Thus meeting the limitations of Claim 3) that allow air to pass through them (paragraphs [0089], and [0093]). Lee teaches these porous inserts allows for a reduces vacuum level therefor allowing for reduced time and energy requirements for enhanced final products (paragraphs [0090], and [0092]-[0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele, Sanders, and Steins with the concepts of Lee with the motivation of reducing the time and energy requirements for enhanced final products. 
With respect to the limitation of “characterized in that the entry of oxygen by means of inserts”; and “the inserts form a reservoir for oxygen” - the examiner points out that if one uses the concepts of Lee with the invention of Vehof in view of Hagele, Sanders, and Steins, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that entry of oxygen would take place by means of inserts made of the oxygen-storing materials of Lee, and further that these inserts forming a reservoir for oxygen would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 4,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.
Regarding Claim 9,Vehof teaches the mold cavity being flooded with air between two forming procedures (e.g., the forming procedures being putting the part within the die, and taking it out after hardening) (column 9, lines 40-43). 
However, Vehof does not teach the use of oxygen or oxygen-containing fluid. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches using a fluid reservoir containing an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 of Hagele) in contact regions including adjacent to a drawing edge and regions outside of the drawing edge (Figures 15-21). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof by using an oxygen-containing fluid as taught by Hagele with the motivation of being able to achieve very sensitive adjustment in hardness of a component.

Contact Information
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735